EXHIBIT 10.14

 

MICROSEMI CORPORATION

 

DIRECTORS’ COMPENSATION POLICY

 

Approved October 2, 2010

 

Effective Date of Policy: October 4, 2010

 

Directors of Microsemi Corporation, a Delaware corporation (the “Company”), who
are not employed by the Company or one of its subsidiaries (“non-employee
directors”) are entitled to the compensation set forth below for their service
as a member of the Board of Directors (the “Board”) of the Company. This policy
is effective with the first quarter of fiscal 2011 and supersedes all prior
policies concerning compensation of the Company’s non-employee directors as to
their service from and after that time. The Board has the right to amend this
policy from time to time.

 

Cash Compensation

  

Annual Retainer

   $ 40,000   

Additional Chair Retainer

   $ 20,000   

Additional Committee Chair Retainers

  

Audit Committee Chair

   $ 12,000   

Compensation Committee Chair

   $ 10,000   

Governance and Nominating Committee Chair

   $ 7,000   

Meeting Fee—Board Meeting (per meeting)

   $ 1,800   

Meeting Fee—Committee Meeting (per meeting)

   $ 1,200   

Equity Compensation

  

Annual Equity Award

   $ 120,000   

Additional Annual Equity for Chair

   $ 100,000   

New Director Award

   $ 120,000   

 

Cash Compensation

 

Each non-employee director will be entitled to a cash retainer while serving on
the Board in the amount set forth above (the “Annual Retainer”). A non-employee
director who serves as the Chair of the Board will be entitled to an additional
cash retainer while serving in that position in the amount set forth above (the
“Additional Chair Retainer”). A non-employee director who serves as the Chair of
the Audit Committee, the Compensation Committee or the Governance and Nominating
Committee of the Board will be entitled to an additional cash retainer while
serving in that position in the applicable amount set forth above (an
“Additional Committee Chair Retainer”). A non-employee director who attends a
Board meeting, or a meeting of the Audit Committee, the Compensation Committee
or the Governance and Nominating Committee of the Board, whether in person or
telephonic and regardless of length, will be entitled to a fee for attendance at
the meeting in the applicable amount set forth above (a “Meeting Fee”); provided
that the meeting fee for a particular meeting will be reduced by 40% from the
applicable amount set forth above if the meeting is a telephonic meeting or, as
to any other meeting, the non-employee director’s attendance at the meeting is
other than in person.

 

The amounts of the Annual Retainer, Additional Chair Retainer, and Additional
Committee Chair Retainers reflected above are expressed as annualized amounts.
These retainers will be paid on a quarterly basis, at the end of each quarter in
arrears, and will be pro-rated if a non-employee director serves (or serves in
the corresponding position, as the case may be) for only a portion of the
quarter (with the proration based on the number of calendar days in the quarter
that the director served as a non-employee director or held the particular
position, as the case may be). Meeting fees for attendance at one or more
meetings that occur in a particular quarter will be paid at the end of that
quarter.

 

1



--------------------------------------------------------------------------------

Equity Awards

 

Annual Equity Awards for Continuing Board Members

 

On each date set forth below, each non-employee director continuing in office
after that date will automatically be granted an award of Company common stock
determined by dividing the Annual Equity Award grant value set forth above by
the Average Closing Price as of that date (rounded down to the nearest whole
share). For purposes of this policy, “Average Closing Price” as of a particular
date means the average of the last/closing market prices (in regular trading on
the principal exchange or market on which the Company’s common stock is then
listed or admitted to trade) for a share of the Company’s common stock over the
period of twenty consecutive trading days ending with the date in question (or
on the immediately preceding trading day if that day is not a trading day). In
determining the Average Closing Price, the last/closing prices of a share of
Company common stock taken into account will be equitably adjusted to account
for (and mitigate the effect of) any split or reverse split of the Company’s
common stock, or any dividend of Company common stock, that occur during the
relevant twenty trading day period, and may (if and to the extent provided by
the Board before the date of grant of the particular award) be adjusted to
account for any other recapitalization, reorganization or other material
transaction of or with the Company.

 

Such annual equity award grants will be made on the first trading day in the
Company’s 2011 fiscal year. No such awards will be granted in connection with
either the start of the Company’s 2012 fiscal year or the Company’s annual
meeting of stockholders that occurs in 2011. Beginning with 2012, the annual
equity award grants will be made on the date of each annual meeting of the
Company’s stockholders; provided that if more than one such meeting occurs
during a particular calendar year, the grants will be made only in connection
with the first such meeting to occur in that year. With the transition in 2012
from annual equity award grants being made at the start of each fiscal year to
the grants being made in connection with annual meetings of the Company’s
stockholders, an additional award of Company common stock will be granted on the
date of the first annual meeting of the Company’s stockholders that occurs in
2012 to each non-employee director continuing in office after that date, with
the additional grant for a director to be determined by multiplying (1) the
number of shares determined by dividing the Annual Equity Award grant value by
the Average Closing Price as of that date, by (2) a fraction, the numerator of
which is the number of calendar days that elapsed in the period beginning with
the first day of the Company’s 2012 fiscal year and ending with the day
immediately preceding such annual meeting of stockholders and the denominator of
which is 365 (such that the director will receive the regular grant on that date
plus the additional pro-rated grant to account for the fact that a grant was not
made in connection with the start of fiscal 2012), with the result to be rounded
down to the nearest whole share.

 

In addition to the annual equity award grants described above, on the date of
each annual meeting of the Company’s stockholders that occurs after October 1,
2010, a non-employee director who is continuing in office as the Chair of the
Board after that date will also automatically be granted an award of Company
common stock determined by dividing the Additional Annual Equity for Chair value
set forth above by the Average Closing Price as of that date (rounded down to
the nearest whole share); provided that if more than one such meeting occurs
during a particular calendar year, this grant will be made only in connection
with the first such meeting to occur in that year.

 

Initial Equity Awards

 

For each new non-employee director appointed or elected after October 1, 2010,
on the date that the new non-employee director first becomes a member of the
Board, the new non-employee director will automatically be granted an award of
Company common stock determined by dividing (1) the sum of the New Director
Award grant value set forth above plus a pro-rata portion of the Annual Equity
Award value by (2) the Average Closing Price as of that date (rounded down to
the nearest whole share). The pro-rata portion of the Annual Equity Award value
for purposes of the applicable initial equity award will equal the Annual Equity
Award value multiplied by a fraction (not greater than one), the numerator of
which is 365 minus the number of calendar days that as of the particular grant
date had elapsed since the start of the Company’s fiscal year (or, as to a grant
to be made on or

 

2



--------------------------------------------------------------------------------

after the start of the Company’s 2012 fiscal year but before the Company’s
annual meeting of stockholders in 2012, the number of calendar days that as of
the particular grant date had elapsed since the Company’s last annual meeting of
stockholders or, as to a grant to be made after the Company’s annual meeting of
stockholders in 2012, the number of calendar days that as of the particular
grant date had elapsed since the Company’s last annual meeting of stockholders
at which annual equity awards were granted by the Company to non-employee
directors), and the denominator of which is 365.

 

For a non-employee director who first becomes Chair of the Board after
October 1, 2010 and other than on the date of an annual meeting of the Company’s
stockholders at which the Company grants annual equity awards to its
non-employee directors, on the date the non-employee director first becomes
Chair of the Board, the non-employee director will automatically be granted an
award of Company common stock determined by dividing (1) a pro-rata portion of
the Additional Annual Equity for Chair value set forth above by (2) the Average
Closing Price as of that date (rounded down to the nearest whole share). The
pro-rata portion of the Additional Annual Equity for Chair value for purposes of
this initial equity award will equal the Additional Annual Equity for Chair
value multiplied by a fraction (not greater than one), the numerator of which is
365 minus the number of calendar days that as of the particular grant date had
elapsed since the Company’s last annual meeting of stockholders at which annual
equity awards were granted by the Company to non-employee directors, and the
denominator of which is 365.

 

An employee or former employee of the Company or one of its subsidiaries who
ceases or has ceased to be so employed and becomes a non-employee director will
not be eligible for an initial equity award grant, but will be eligible for cash
compensation and annual equity awards on the same basis as other non-employee
directors.

 

Provisions Applicable to All Non-Employee Director Equity Awards

 

Each award will be made under and subject to the terms and conditions of the
Company’s 2008 Performance Incentive Plan or any successor equity compensation
plan approved by the Company’s stockholders and in effect at the time of grant.
Each award will be fully vested at grant.

 

Expense Reimbursement

 

All non-employee directors will be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board related business. The Company will
make reimbursement to a non-employee director within a reasonable amount of time
following submission by the non-employee director of reasonable written
substantiation for the expenses.

 

3